DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on December 23, 2020 has been entered. Claims 2, 8, and 14 have been amended. Claims 6, 12, and 18 have been previously cancelled. Thus, claims 1–5, 7–11, and 13–17 are pending and rejected for the reasons set forth below.

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.  Claims 1–5, 7–11, and 13–17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–5, 7–11, and 13–17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the 
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 13–17) and a machine (claims 1–5 and 7–11), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of gathering user data in order to provide health insurance options to the user by;
a plurality of, . . ., with, . . ., . . . , fixed and removable, . . .,
, . . ., with a user interface connected through , . . ., or , . . ., and;
a plurality of interrogatories to a user and;
a plurality of responses to the interrogatories and;
an allocation of a plurality of weightages to the interrogatories and;
an allocation of a plurality of scores to the responses and;
a use of artificial intelligence and deep learning involving big data techniques to provide optimal health insurance choices. 

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as:  “memory,” “computer systems,” “peripherals,” “media,” “buses,” “networks,” and “processor,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, pp.3–4 of the specification). 
considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

6. Claims 1-5, 7-11 and 13-17 are rejected as being unpatentable over US8346624, Goad et al, (hereinafter “Goad”) in view of US8494936, Brenner (hereinafter “Brenner”), and further in view of US20190156426, Drucker et al. (hereinafter “Drucker”).
Regarding claims 1, 7 and 11, Goad discloses: 
a plurality of computer systems with memory, peripherals, fixed and removable media, processor with a user interface connected through buses or networks. Goad states 

a plurality of interrogatories to a user with “a computer-implemented method for providing recommendations to a user for a number of third party products and services.” [Goad, Col. 2 Lns. 8-10]. Furthermore, Goad discloses that “[i]n one embodiment, if the user 106 selects any service or product from either the ranked list or unranked list, such 

a plurality of responses to the interrogatories, where Goad explains that an “identified user is prompted by the input module 1508 to provide additional information such as user preferences and address details.” [Goad, Col. 16, Lns. 42-44]. Further clarifying that, “[i]n an alternative embodiment, the input module 1508 may prompt the user to drill down further in the list of selected services to provide service provider preference. Here, the user may select one or more service providers for the selected services. In some instances the input module 1508 may request users to provide additional information, such as financial details, credit scores, age, family size, and so on.” [Goad, Col. 16, Lns. 50-57]. Additionally, Goad discloses “At step 2006, user preferences are retrieved. In one embodiment, the input module 1508 prompts the user to provide preference information. Any technique known in the art can be used to receive this information from the user. In some embodiments, if some information is missing in the user details retrieved from the database, the input module 1508 can query the user for this information.” [Goad, Col. 21, Lns. 28-34];

an allocation of a plurality of weightages to the interrogatories where Goad discloses a "classification module 1512 [that] may apply different weights to the 

an allocation of a plurality of scores to the responses where Goad discloses that "[i]n one embodiment, products and services that achieve a certain recommendation score may be highly suggested to users, whereas others may only be moderately suggested, or not suggested at all" [Goad, Col. 9, Ln. 66 - Col. 10, Ln. 2], where consumers enter their responses, information, needs, etc. Goad further explains that "[t]he values corresponding to the parameters may be calculated to obtain a final score for the user 106. Each category in a classification system can include a range of scores, and this information is stored in the look-up table 1514. By tallying the user's score with the category ranges in the look-up table 1514, the classification module 1512 assigns a category to the user 106." [Goad, Col. 17, Lns. 34-40].

Goad may not disclose use of artificial intelligence to provide health insurance choices; however; Brenner teaches a similar system for decision making using artificial intelligence by receiving user associated data regarding the user’s situation and identifying action options that the user might pursue by computing “normalized scores for each of the action options based on the eligibility and likely outcome of the user pursuing the respective 
	Therefore, from the teaching of Brenner, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Goad to incorporate the use of artificial intelligence, machine learning or big data analysis in a decision-support tool offering recommendations to users as taught by Brenner because this would provide a manner for integrating artificial intelligence into a decision making method, thus aiding the user by enhancing speed, efficiency, and accuracy of computations, as well as providing more in-depth knowledge to the user in order to make an informed decision, thereby reducing overall costs in pursuit of an optimal decision. 
Goad nor Brenner may teach deep learning involving big data techniques; however, this step is taught by Drucker in at least paragraphs 8, 16, 17, 36, 39 and 47. It would be prima facie obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Drucker with those of Goad and Brenner for the same reason that Brenner was used to address artificial intelligence. 

As per Claims 2, 8 and 14, Goad discloses where the choices and options are for a health insurance plan stating that " the products and services database 120 may include information about the products and services offered (e.g., prices of plans, plan specifics, features, etc.), geographical areas serviced, special offers or promotions from the service providers.” [Goad, Col. 5 Lns. 66-67, Col. 6 Lns. 1-4). Goad further explains that there has been "a long-felt but unresolved need for a system or method that interacts with a user to combine and analyze various sources of disparate information relating to third party products and services offered to a user's address or geographic location, and suggest optimal products or services to the user based on the collected information to enable the user to select the most appropriate product(s) or service(s) that fit his or her needs." [Goad, Col. 1, Lns. 61-67). Here, health insurance plans are specific examples of a service/product envisioned above.

As per Claims 3, 9 and 15, Goad discloses where interrogatories comprise the user's personal information, situational status on insurance eligibilities and preferences indicating that "[t]he customer information database 116 generally includes information pertaining to each user 106, such as user identification number, preferences and details 

As per Claims 4, 10 and 16, Goad discloses where response pros and cons are stored in a separate table generally stating "information such as product or service popularity, user ratings, order history of each product or service, product reviews, etc., may be stored in the products and services database." [Goad, Col. 6, Lns. 4-7]. Furthermore, "[a]ccording to one embodiment, the products and services database 120 may store data in a relational fashion. A typical relational database includes a plurality of tables, each table containing a column or columns that other tables can link to in order to gather information from that table. By storing this information in another table, the database can create a single small table with the locations that can then be used for a variety of purposes by other tables in the database." [Goad, Col. 13, Lns. 9-16], further stating that "[i]t will be understood, however, that the number of tables, specific tables shown, data in the tables, and the relation between the tables may vary depending on the particular embodiment, without departing from the scope of the present disclosure." [Goad, Col. 13, Lns. 18-22].



Response to Arguments
Applicant’s arguments filed on December 23, 2020 have been fully considered. 
Applicant’s arguments concerning the prior art rejection of the claims under 35 U.S.C. §103, including supposed deficiencies in the prior art references regarding the amended claims, are not persuasive. 
Applicant’s argument relating to deep learning as opposed to machine learning is not persuasive. Applicant fails to realize that deep learning is actually machine learning and therefore, the machine learning taught by Drucker is in fact deep learning. Applicant tries to make the distinction that machine learning in Drucker uses human intervention which deep learning techniques do not. Even if this is the case, Drucker does not state that its machine learning algorithms ever rely on human intervention to improve. Hence, the machine learning in Drucker is the same as deep learning which is found in the present invention. 

Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. 
Applicant argues that “[t]hrough the specific mention of deep learning, Applicant's invention completely removes human intervention or organizing human activity” and therefore, it does not fall under the category of methods of "organizing human activity, fundamental economic practices or commercial or legal interactions." (See Applicant’s arguments, p. 9). However, just because no human intervention is required does not mean this invention does not fall under those statutory categories. Those categories do not require any human intervention (the name of the category is a misnomer) and the use of Applicant’s machine learning (or deep learning) techniques falls within this category which includes fundamental economic practices or commercial or legal interactions. In fact, the Applicant’s specification specifically states that “the framework system is used for choosing the best options for health care insurance plans. In another See Specification at p.4, ll. 21-24). Hence, these services all fall under these categories. 
Next the Applicant argues that a “technological improvement is presented through use of deep learning. . .” through the current invention. However, the Applicant fails to state what kind of technological improvement is made by the use of the deep learning techniques. Merely using deep learning techniques for a given application does not automatically create a technological improvement.  For these reasons, the 35 U.S.C. §101 rejection is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696